Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application. No newly added or canceled claims are presented. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 1,528,031 hereinafter referred to as Smith in view of US2019/0191889A1 hereinafter referred to as Flora. Smith discloses a furniture object 10, the furniture object comprising: one or more fixed panels 10 partially enclosing a compartment within an interior of the furniture object, the one or more fixed panels including a bottom panel 11, an upper surface of the bottom panel at least partially defining a bottom inner surface of the compartment; and a foldable support platform 32, 33 including proximate and distal support panels 32, 33, 60, the proximate support panel hingeably connected at a first edge of the proximate support panel to the distal panel, the proximate support panel hingeably connected about a second edge of the proximate support panel to the one or more fixed panels 56, the first and second edges of the proximate support panel being opposite edges of the proximate support panel, the foldable support platform configured to move between a folded position and a deployed position via a scissors-type motion. However, does not disclose the proximate support panel hingeably connected at a second edge of the proximate support panel to the one or more fixed panels or wherein in the folded position, the foldable support platform at least partially encloses the compartment, such that a first surface of the distal support panel defines an outer surface of the furniture object and a first surface of the proximate support panel defines a front inner surface of the compartment, and in the deployed position, the foldable support platform at least partially defines a sleeping platform configured to structurally support the foldable bed resting, in an unfolded configuration, on at least the first surfaces of the proximate and distal support panels, such that the first surfaces of the proximate and distal support panels are coplanar with each other and face upwards such that the coplanar first surfaces are collectively configured to directly contact an underside of the foldable bed resting on the sleeping platform in the unfolded configuration.
Flora teaches a furniture object 20 configured to store a foldable bed (see paragraph 0071), the furniture object comprising: one or more fixed panels 22 partially enclosing a compartment within an interior of the furniture object, the one or more fixed panels including a bottom panel 44, an upper surface of the bottom panel at least partially defining a bottom inner surface of the compartment; and a foldable support platform 26 including proximate and distal support panels 200, 202, the proximate support panel hingeably connected at a first edge of the proximate support panel to the distal panel, the proximate support panel hingeably connected at a second edge of the proximate support panel to the one or more fixed panels, the first and second edges of the proximate support panel being opposite edges of the proximate support panel, the foldable support platform configured to move between a folded position and a deployed position, wherein in the folded position, the foldable support platform at least partially encloses the compartment, such that a first surface of the proximate support panel defines an outer surface of the furniture object and a first surface of the distal support panel defines a front surface of the compartment, and in the deployed position, the foldable support platform at least partially defines a sleeping platform configured to structurally support the foldable bed resting, in an unfolded configuration, on at least the first surfaces of the proximate and distal support panels, such that the first surfaces of the proximate and distal support panels are coplanar with each other and face upwards such that the coplanar first surfaces are collectively configured to directly contact an underside of the foldable bed resting on the sleeping platform in the unfolded configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the folding bed of Smith to utilize solid panels wherein the distal panel is a decorative panel; wherein the distal and proximate support panels form the sleep platform as taught by Flora. It would have also been obvious to modify the pivot means 57 of Smith to be a hinge attached at the second edge of the proximate support panel as taught by Flora. It is not explicitly disclosed that the front decorative panel 22 is utilized in the deployed position however based on the above teaching it would have been obvious to make the decorative panel 22 and support panel 60 as one structure as taught by Flora. Such a modification would improve the apparatus of Smith by providing a stronger sleep support surface and improved hinging means and extend the sleep surface. Such a modification would yield expected results.

Re-Claim 2
	Smith as modified by Flora discloses, 
wherein the one or more fixed panels includes a rear panel, a surface of the rear panel defining a rear inner surface of the compartment, the rear inner surface opposing the front inner surface defined by the first surface of the proximate support panel when the foldable support platform is in the folded position.
Re-Claim 3
	Smith as modified by Flora discloses, 
wherein the one or more fixed panels includes a top panel 14, a bottom surface of the top panel defining a top inner surface of the compartment, and opposing side panels extending at least between opposite edges of the top panel and opposite edges of the bottom panel and further extending orthogonally from opposite edges of the rear panel, wherein opposing side surfaces of the opposing side panels define opposing side inner surfaces of the compartment.
Re-Claim 5
	Smith as modified by Flora discloses, 
Smith discloses the claimed invention except for wherein the one or more fixed panels includes one or more connection interfaces configured to connect the one or more fixed panels with a separate article of furniture to incorporate the furniture object into the separate article of furniture.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a connection interface to secure the structure together since it was known in the art that structures are held together typically using a fastener or adhesive.
Re-Claim 14
	Smith as modified by Flora discloses, 
wherein the furniture object is configured to hold the foldable bed in a folded configuration entirely within the compartment when the foldable support platform is in the folded position, such that the foldable bed is isolated from direct contact with the first surface of the distal support panel, and the foldable bed is entirely absent from being between the proximate and distal support panels (see paragraph 0071 and fig. 7).

Re-Claim 16
	Smith as modified by Flora discloses,
 wherein in the deployed position, the foldable support platform, in combination with the bottom panel, define the sleeping platform such that the sleeping platform is configured to structurally support the foldable bed resting, in the unfolded configuration, on the first surfaces of the proximate and distal support panels and the upper surface of the bottom panel, such that the first surfaces of the distal and proximate support panels are coplanar with each other and with the upper surface of the bottom panel.
Re-Claim 17
	Smith as modified by Flora discloses,
wherein the proximate and distal support panels are hingeably connected together via at least one pivot pin connection 41, 38’, the at least one pivot pin connection connects the proximate and distal support panels based on connecting respective support structures that have one or more protruding structures 40, 43 that cause the at least one pivot pin connection to be spaced apart from the one or both of hingeably connected proximate edges of the proximate and distal support panels, such that the foldable support platform is configured to cause the hingeably connected proximate edges of the proximate and distal support panels to not contact each other when the first surfaces of the proximate and distal support panels are coplanar with each other and face upwards.
Re-Claim 18
	Smith as modified by Flora discloses,
a furniture object configured to be coupled with a separate article of furniture to store a foldable bed, the furniture object comprising: a foldable support platform including proximate and distal support panels, the proximate support panel hingeably connected at a first edge of the proximate support panel to the distal support panel, the proximate support panel hingeably connected at a second edge of the proximate support panel to the separate article of furniture, the first and second edges of the proximate support panel being opposite edges of the proximate support panel, the foldable support platform configured to move between a folded position and a deployed position via a scissors-type motion, wherein in the folded position, the foldable support platform at least partially encloses a compartment that is at least partially enclosed by the separate article of furniture, such that a first surface of the distal support panel defines an outer surface of the separate article of furniture and a first surface of the proximate support panel defines a front inner surface of the compartment, and in the deployed position, the foldable support platform at least partially defines a sleeping platform configured to structurally support the foldable bed resting, in an unfolded configuration, on at least the first surfaces of the proximate and distal support panels, such that the first surfaces of the proximate and distal support panels are coplanar with each other and face upwards such that the coplanar first surfaces are collectively configured to directly contact an underside of the foldable bed resting on the sleeping platform in the unfolded configuration.
Re-Claim 19
	Smith as modified by Flora discloses (Examiner notes the method is inherent), 
a method of operating a furniture object to deploy foldable support platform, the furniture object resting on a support surface, the furniture object including one or more fixed panels partially enclosing a compartment within an interior of the furniture object, the one or more fixed panels including a bottom panel, an upper surface of the bottom panel at least partially defining a bottom inner surface of the compartment, the furniture object further including the foldable support platform including proximate and distal support panels, the proximate support panel hingeably connected at a first edge of the proximate support panel to the distal panel, the proximate support panel hingeably connected at a second edge of the proximate support panel to the one or more fixed panels, the first and second edges of the proximate support panel being opposite edges of the proximate support panel, the method comprising: applying a driver force on the distal support panel to cause a distal edge of the distal support panel to move, in a first direction parallel to the support surface, away from a distal edge of the proximate support panel that is the second edge of the proximate support panel that is hingeably connected to the one or more fixed panels, to cause the foldable support platform to move from a folded position to a threshold partially-deployed position via a scissors-type motion, wherein, in response to the foldable support platform moving to the threshold partially-deployed position, hingeably connected proximate edges of the proximate and distal support panels are caused to move, in a second direction perpendicular to the first direction, downwards towards the support surface based on a weight of the proximate and distal support panels, such that the foldable support platform moves from the threshold partially-deployed position to a fully deployed position via the scissors-type motion to cause first surfaces of the proximate and distal support panels to be coplanar with each other and face upwards to at least partially define a sleeping platform configured to directly contact and structurally support a foldable bed resting, in an unfolded configuration, on at least the first surfaces of the proximate and distal support panels.

Re-Claim 20
	Smith as modified by Flora discloses,
wherein, in response to the foldable support platform moving to the threshold partially-deployed position, the foldable support platform moves from the threshold partially-deployed position to the fully deployed position without any further application of driver force to the foldable support platform. 
Claims 4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US Patent 5,033,134 hereinafter referred to as Burchett. Smith discloses the claimed apparatus however does not disclose wherein each side panel of the opposing side panels includes a stop structure configured to restrict motion of the proximate support panel into the interior of the furniture object when the foldable support platform is in the folded position. 
Burchett teaches a foldable bed 10 wherein each side panel of the opposing side panels includes a stop structure 26 configured to restrict motion of the proximate support panel into the interior of the furniture object when the foldable support platform is in the folded position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bed of Smith to include stop structures as taught by Burchett for the purpose of limiting the travel of the folding being inward of the fixed panels when in the stored position. Such a modification would yield expected results. 

Re-Claim 9
	Smith as modified by Burchett discloses, 
		further comprising: a lift mechanism 58, connected at opposite ends to the one or more fixed panels and the foldable support platform, respectively, the lift mechanism configured to control a rate at which the foldable support platform moves between the folded position and the deployed position.
Re-Claim 10
	Smith as modified by Burchett discloses, 
further comprising: a plurality of lift mechanisms, the plurality of lift mechanisms including the lift mechanism, the plurality of lift mechanisms each connected between a separate fixed panel of the one or more fixed panels and a separate, opposite edge of the foldable support platform.
Re-Claim 11
	Smith as modified by Burchett discloses, 
wherein the lift mechanism includes a piston lift mechanism.
Re-Claim 12
	Smith as modified by Burchett discloses, 
wherein the lift mechanism is connected, at one end, to the proximate support panel, at a location on the proximate support panel that is between the first edge of the proximate support panel that is hingeably connected to the distal support panel, and the second edge of the proximate support panel that is hingeably connected to the one or more fixed panels. 
Re-Claim 14
	Smith as modified by Burchett discloses, 
wherein the furniture object is configured to hold the foldable bed in a folded configuration entirely within the compartment when the foldable support platform is in the folded position, such that the foldable bed is isolated from direct contact with the first surface of the distal support panel, and the foldable bed is entirely absent from being between the proximate and distal support panels (see paragraph 0071).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US Patent 2,562,197 hereinafter referred to as Martin. Smith discloses the claimed apparatus however does not disclose wherein the distal support panel includes one or more rollers at a first edge of the distal support panel, the one or more rollers are configured to at least partially structurally support the foldable support platform, and the one or more rollers are configured to roll on a surface as the foldable support platform moves between the folded position and the deployed position. 
Martin teaches a foldable bed 10 wherein the distal support panel includes one or more rollers 30 at a first edge of the distal support panel 3, the one or more rollers are configured to at least partially structurally support the foldable support platform, and the one or more rollers are configured to roll on a surface as the foldable support platform moves between the folded position and the deployed position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bed of Smith to include rollers as taught by Martin for the purpose of moving the folding bed between the folded and deployed position. Such a modification would yield expected results. 

Allowable Subject Matter
Claims 6-8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant argues that the examiner is incorrect in the assertion that “the side 22 defines at least a portion of the distal support and a first surface thereof that both defines an outer surface of the furniture object (when the foldable support is in the folded position) and faces upwards (coplanar with the alleged first surface of the proximate support) such that the coplanar first surfaces are collectively configured to directly contact an underside of the foldable bed resting on the sleeping platform in the unfolded configuration (when the foldable support is in the deployed position), where the Office’s assertion is based at least in part on the apparent argument that it would be obvious to attach, and/or “leav[e]” attached, the side 22 of Smith to the bottom spring 60 of Smith in the deployed position”. The panel can be placed on the distal support panel of Smith without securing means. However due to the amended claims the rejection has been clarified and will now be explained. Flora teaches a foldable support can be made from panels rather than a metal frame and support straps. Flora also teaches one of the panels can be a decorative front panel that is used as a decorative cover of the furniture object when in the folded/stored position and also a support surface of the foldable support. Additionally Flora teaches the proximate and distal panels are co-planer. Flora also teaches the proximate support panel is hingeably secured to the fixed panels at one edge and hingeably secured to the distal panel at another edge opposite the other edge. All these teachings can be applied to the prior art of Smith while still maintaining the functional arrangement of Smith where the proximate panel is hidden by the distal panel in the folded position. 
Applicant argues that Flora discloses the decorative panel as being the proximate panel rather than the distal panel. This assertion is factual however the teaching of the arrangement of the panels are not being relied upon to make this rejection. Examiner is relying on the teaching of using panels as the support panels. Such a teaching would inform one of ordinary skill in the art to substitute the metal frame and strap support system of Smith with a support panels like that of Flora; while maintaining the arrangement of the panels as disclosed by Smith. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that the Flora relies on spacers 94 and 96 so for that reason cannot be combined with Flora however this does not apply to the actual teachings being utilized in making this rejection. Examiner does not modify the hinge used between the distal and proximate panels of Smith. Nor would the combination make it necessary. The prior art of Smith teaches a hinge that supports the panels without the need of spacers. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, panels would provide a stronger support surface with a lesser potential of failure because it is constructed of less parts. Reducing the potential of failure while simplifying the construction of the furniture.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673             

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673